ORDER
This matter having been duly presented, it is ORDERED that GLENN RANDALL of HUNTINGDON VALLEY, PENNSYLVANIA, who was admitted to the bar of this State in 1998, and who was suspended from the practice of law for a period of one year, effective February 4, 2009, by Order of this Court filed February 9, 2009, be restored to the practice of law, effective immediately; and it is further
ORDERED that GLENN RANDALL shall remit the filing fee of $750 to the Disciplinary Oversight Committee, c/o the Disciplinary Review Board, in monthly installments of $200 on a schedule approved by the Disciplinary Review Board until the balance is paid in full.